Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2020 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The amendment dated January 28, 2020 has been entered. Claims 1-15 remain pending in the applications with claims 3-4, 8-9, and 13-14 being non-elected. Applicant’s amendments to the claims have overcome each and every objection set forth in the Final Office Action dated October 28, 2020. Applicant’s amendments to the claims have also overcome the 101 rejections to the claims laid out in the Final Office Action dated October 28, 2020. Any new and/or pending objections and/or rejections can be found in the office action below.

Response to Arguments
Applicant's arguments filed January 28, 2020 have been fully considered but they are not persuasive. Applicant’s arguments with respect to claims 1, 6, and 11 have been considered but are moot because the new ground of rejection does not solely rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly relied upon reference Konrardy (US 10168703) teaches the added limitation of responsive to determining that the monitored sensor is getting abnormal, recording current traffic environment conditions and key data. Specifically, in Col 30 Line 35 to Col 31 Line 3, Konrardy teaches collecting sensor and communication data that includes environmental data around the vehicle, data regarding the location and movement of other vehicles and obstacles around the vehicle, data from traffic and accident databases, data regarding the paths and speed of other autonomous vehicles and that this data may be combined to create a robust understanding of the vehicle’s operating environment. Konrardy also teaches in Col 31 Line 53 to Col 31 Line 1 that when an incident regarding the vehicle occurs to record the relevant communication and sensor data prior to, during, and immediately following the incident which would include traffic and environmental data from the surroundings of the vehicle and the movement of other vehicles. In addition, the reference Zhu teaches the newly added limitation of giving the alarm in a manner comprising an image prompt and responsive to determining that the monitored sensor is abnormal activating a safety response policy of the driverless vehicle in Col 11 Line 66 to Col 12 Line 11 by teaching the display of a warning to the passenger of the vehicle in combination with requesting the passenger to take control of the vehicle. As such, claims 1, 6, and 11 are rejected as obvious in view of the reference Zhu in view of Tascione, Hartung, and Konrardy and the office action below addresses the rejection in more detail.
In regards to the arguments concerning the rejoinder of the withdrawn claims 3-4, 8-9, and 13-14, the arguments are fully considered but respectfully disagreed with. As the generic claims 1-2, 6-7, and 11-12 remain rejected under 35 U.S.C. 103, claims 3-4, 8-9, and 13-14 remain withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-7, 10-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (U.S. Patent 9221396) in view of Tascione (U.S. Patent Application Publication 2018/0050704), Hartung (U.S. Patent Application Publication 2017/0139411), and Konrardy (US Patent 10168703).
Regarding claims 1:
Zhu discloses:
A computer-implemented method of monitoring a sensor (Zhu: External Sensors 146, Fig. 1) of a driverless vehicle (Zhu: Autonomous Vehicle 102, Fig. 3), wherein the computer-implemented method comprises, at the level of a computer device (Zhu: Autonomous Driving Computer System 144 Fig. 1), the steps of: (Zhu: Col 5 Line 42 to Col 6 Line 7, Col 11 Line 56-66, Fig. 12)
monitoring output data of the monitored sensor (Zhu: Col 4 Line 66 to Col 5 Line 9 and Col 8 Line 25-29)
using predetermined data to perform cross-validation for the output data; (Zhu: Col 11 Line 56-62)
when there is a validation result abnormality, determining that the monitored sensor is getting abnormal, (Zhu: Col 11 Line 66 to Col 12 Line 11)
and giving an alarm in a manner comprising an image prompt. (Zhu: Col 11 Line 66 to Col 12 Line 3)
and responsive to determining that the monitored sensor is getting abnormal activating a safety response policy of the driverless vehicle. (Zhu: Col 11 Line 66 to Col 12 Line 11)
Zhu does not appear to explicitly disclose:
monitoring a physical state of a monitored sensor
when a result of monitoring the physical state indicates a deviation from a predefined range of values for one or more criteria comprised by the physical state, determining that the monitored sensor is getting abnormal
monitoring a data transmission state of the monitored sensor
when a result of monitoring the data transmission state indicates a deviation from a predefined range of values for one or more criteria comprised by the data transmission state, determining that the monitored sensor is getting abnormal
responsive to determining that the monitored sensor is getting abnormal, recording current traffic environment conditions and key data.

Zhu discloses a system and method for determining errors in sensors of an autonomous vehicle. Tascione teaches a system for receiving diagnostic data from autonomous vehicle system to determine whether the autonomous vehicle is operating nominally. Tascione teaches a diagnostic system that can determine physical failures in a sensor such as misalignments in a sensor or an incorrect spin rate of a LIDAR sensor. 
As such, Tascione teaches:
monitoring a physical state of a monitored sensor (Tascione: Par 10-11, Par 37-38, and 60)
when a result of monitoring the physical state indicates a deviation from a predefined range of values for one or more criteria comprised by the physical state, determining that the monitored sensor is getting abnormal (Tascione: Par 10-11, Par 37-38, and 60)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the additional diagnostic conditions for a sensor as taught by Tascione that allows for monitoring multiple physical aspects of a sensor to the method and system for cross validating sensors of Zhu. The system of Tascione outlines a number of physical parameters that correspond to a sensor that could be used to detect faulty operation and improve the safety of a vehicle. Both Zhu and Tascione teach the detection of faults in a sensor system and sending an alert to the driver of the vehicle in order to ensure safe operations and it would be obvious to combine them to allow for 

Zhu discloses a system and method for determining errors in sensors of an autonomous vehicle. Hartung teaches a system that compares the outputs of linked components to determine if one of the components has failed as well as other parameters to use to detect a fault condition in a sensor.  Hartung specifically teaches multiple parameters of the data transmissions from a sensor to monitor to ensure the reliable operation of the system such as data transmission frequency. 
As such, Hartung teaches:
monitoring a data transmission state of the monitored sensor (Hartung: Par 41 and Par 44-45)
when a result of monitoring the data transmission state indicates a deviation from a predefined range of values for one or more criteria comprised by the data transmission state, determining that the monitored sensor is getting abnormal (Hartung: Par 41 and Par 44-45)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the additional diagnostic conditions for a sensor as taught by Hartung that allows for monitoring that the output of a component is within normal operation criteria to the method and system for cross validating a sensor as taught by modified Zhu.  Hartung teaches multiple criteria for how a component is normally configured to supply data such as the frequency of data transmissions so that the component can be determined as failed. Hartung and modified Zhu both teach systems to diagnose failures of a sensor component by comparing sensor data and it would be obvious to add the additional criteria for data supplied by a sensor as taught by Hartung to modified Zhu to allow the system to diagnose a wider range of possible failures.  A person of ordinary skill in the art would have 

Zhu discloses a system and method for determining errors in sensors of a vehicle and upon the determination of an error of a system to perform a variety of actions and gives examples of actions in Col 11 Line 66 to Col 12 Line 11 and Col 22 Line 58-63 which include recording an electronic log, displaying a warning message, and requesting a passenger to take control of the autonomous vehicle. Konrardy teaches a similar system which detects incidents in a vehicle and gives as an example in Col 31 Line 32-33 that some possible incidents include component failures and inconsistent sensor readings. Konrardy also teaches that upon the detection of an incident that information regarding the incident and vehicle may be recorded and gives an example of the data including information from traffic databases, the nearby environment, and also information relating to the positions and movement of other vehicles. 
As such, Konrardy teaches:
responsive to determining that the monitored sensor is getting abnormal, recording current traffic environment conditions and key data (Konrardy: Col 30 Line 35 to Col 31 Line 3, Col 31 Line 32-33, Col 31 Line 53 to Col 32 Line 1, and Fig. 4A)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added recording the communication and sensor data when an incident regarding the vehicle occurs as taught by the system and method of Konrardy to the system and method for determining sensor errors in a vehicle as taught by Zhu. Both Zhu and Konrardy teach the detection of sensor failures as well as responding to the error determination and it would have been obvious to add the detailed recording of data as taught by Konrardy to Zhu in order to allow for the determination 

Regarding claim 2:
The combination of Zhu, Tascione, Hartung, and Konrardy teach, as shown in the rejection above, the limitations of 1.
Modified Zhu further teaches:
wherein using the predetermined data to perform cross-validation for the output data comprises: performing cross-validation for the output data transmitted from the monitored sensor by using one of output data of other sensors (Zhu: External Sensors 146, Fig. 1) other than the monitored sensor, (Zhu: Col 17 Line 9-23)
a high-precision map (Zhu: Col 10 Line 34-40 and Col 17 Line 32-36)
and data previously output by the monitored sensor, or combinations of at least two thereof. (Zhu: Col 17 Line 47-50)

Regarding claim 5:
The combination of Zhu, Tascione, Hartung, and Konrardy teach, as shown in the rejection above, the limitations of 2.
Modified Zhu further teaches:
wherein when the monitored sensor is a laser radar sensor (Zhu: Lasers 302 and 304, Fig. 3) performing the cross-validation for output data of the monitored sensor comprises:, (Zhu: Col 8 Line 25-35, Col 11 Lines 1-26, Col 11 Line 56-62,  and Col 17 Line 9-22)
acquiring a point cloud recognition result (Zhu: Fig. 8) obtained according to output data of the laser radar sensor; (Zhu: Col 19 Line 64 to Col 20 Line 2)
when a vehicle or an obstacle on a road is recognized from the point cloud recognition result (Zhu: Col 17 Line 9-22)
but the vehicle or the obstacle is not recognized from an image recognition result obtained according to output data of an image sensor (Zhu: Camera 314 and 316 Fig. 3) (Zhu: Col 11 Line 56-62, Col 17 Line 19-22, and Col 19 Line 64 to Col 20 Line 2. Zhu discloses comparing the data from two sensors to determine if the second sensor has also detected the object.)
Modified Zhu does not appear to explicitly teach 
but the vehicle or the obstacle is not recognized from both an image recognition result obtained according to output data of an image sensor and an ultrasonic recognition result obtained according to output data of an ultrasonic sensor,
determining the laser radar sensor as getting abnormal.

Modified Zhu does teach cross validating a LIDAR sensor with a camera and determining which objects were detected by both sensors as part of its cross-validation of sensors in Col 11 Line 56 to Col 62 and in Col 17 Line 19-22. Similarly, Hartung teaches monitoring the outputs of three components of a safety-critical system at the same time and gives in Par 152 and Par 154-157 examples that those components may be a LIDAR sensor, a camera sensor, and an ultrasonic sensor all configured to detect objects around the vehicle. Hartung also explicitly teaches in Par 96-97 that should two out of three 
As such, Hartung teaches:
but the vehicle or the obstacle is not recognized from both an image recognition result obtained according to output data of an image sensor and an ultrasonic recognition result obtained according to output data of an ultrasonic sensor (Hartung: Ultra-sonic sensors Par 152 and 154), (Hartung: Par 94, 96-98, 152, and 154-156, Hartung teaches the comparison of outputs of three sensors to determine which sensors detected an object and that should one sensor disagree with the other two that it has failed. Hartung also gives as examples that the sensors may be a Lidar, a camera, and an ultrasonic sensor.)
determining the laser radar sensor as getting abnormal. (Hartung: Par 94, 96-98 and 154-156)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further added the comparison of three sensors at once as well as the inclusion of data from an ultrasonic sensor as taught by Hartung to the cross validation systems and methods of modified Zhu. Both Hartung and Modified Zhu teach the use and comparisons of multiple sensors to validate their results in order to detect failures in sensors when the results no longer can be cross validated and it would have been obvious to add the comparison of three sensors at once to detect failures in one of the components and to allow for the continued operations of a safety critical system without the use of the failed component. A person of ordinary skill in the art would have been motivated to combine the teachings of Hartung and modified Zhu because of the motivation found in Par 5 of Hartung and would improve modified Zhu by allowing for the detection of sensor failures and to allow for the vehicle to continue to operate using the output of the other sensors when a failure has been detected.


Zhu discloses:
A computer device, comprising a memory (Zhu: Memory 108, Fig. 1), a processor (Zhu: Processor 106, Fig. 1) and a computer program (Zhu: Instructions 110, Fig. 1) which is stored on the memory and runs on the processor, wherein the processor, upon executing the computer program, implements a method of monitoring a sensor (Zhu: external sensors 146 Fig. 1) of a driverless vehicle (Zhu: autonomous vehicle 102 Fig. 1), wherein the method comprises: (Zhu: Col 5 Line 42 to Col 6 Line 7, Col 11 Line 56-66)
monitoring output data of the monitored sensor (Zhu: Col 4 Line 66 to Col 5 Line 9 and Col 8 Line 25-29)
using predetermined data to perform cross-validation for the output data; (Zhu: Col 11 Line 56-62)
when there is a validation result abnormality, determining that the monitored sensor is getting abnormal, (Zhu: Col 11 Line 66 to Col 12 Line 11)
and giving an alarm in a manner comprising an image prompt (Zhu: Col 11 Line 66 to Col 12 Line 3)
and responsive to determining that the monitored sensor is getting abnormal activating a safety response policy of the driverless vehicle. (Zhu: Col 11 Line 66 to Col 12 Line 11)

Zhu does not appear to explicitly disclose:
monitoring a physical state of a monitored sensor
when a result of monitoring the physical state indicates a deviation from a predefined range of values for one or more criteria comprised by the physical state, determining that the monitored sensor is getting abnormal
monitoring a data transmission state of the monitored sensor
when a result of monitoring the data transmission state indicates a deviation from a predefined range of values for one or more criteria comprised by the data transmission state, determining that the monitored sensor is getting abnormal
responsive to determining that the monitored sensor is getting abnormal, recording current traffic environment conditions and key data.

Zhu discloses a system and method for determining errors in sensors of an autonomous vehicle. Tascione teaches a system for receiving diagnostic data from autonomous vehicle system to determine whether the autonomous vehicle is operating nominally. Tascione teaches a diagnostic system that can determine physical failures in a sensor such as misalignments in a sensor or an incorrect spin rate of a LIDAR sensor. 
As such, Tascione teaches:
monitoring a physical state of a monitored sensor(Tascione: Par 10-11, Par 37-38, and 60)
when a result of monitoring the physical state indicates a deviation from a predefined range of values for one or more criteria comprised by the physical state, determining that the monitored sensor is getting abnormal (Tascione: Par 10-11, Par 37-38, and 60)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the additional diagnostic conditions for a sensor as taught by Tascione that allows for monitoring multiple physical aspects of a sensor to the method and system for cross validating sensors of Zhu. The system of Tascione outlines a number of physical parameters that correspond to a sensor that could be used to detect faulty operation and improve the safety of a vehicle. Both Zhu and Tascione teach the detection of faults in a sensor system and sending an alert to the driver of the vehicle in order to ensure safe operations and it would be obvious to combine them to allow for 

Zhu discloses a system and method for determining errors in sensors of an autonomous vehicle. Hartung teaches a system that compares the outputs of linked components to determine if one of the components has failed as well as other parameters to use to detect a fault condition in a sensor.  Hartung specifically teaches multiple parameters of the data transmissions from a sensor to monitor to ensure the reliable operation of the system such as data transmission frequency. 
As such, Hartung teaches:
monitoring a data transmission state of the monitored sensor (Hartung: Par 41 and Par 44-45)
when a result of monitoring the data transmission state indicates a deviation from a predefined range of values for one or more criteria comprised by the data transmission state, determining that the monitored sensor is getting abnormal (Hartung: Par 41 and Par 44-45)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the additional diagnostic conditions for a sensor as taught by Hartung that allows for monitoring that the output of a component is within normal operation criteria to the method and system for cross validating a sensor as taught by modified Zhu.  Hartung teaches multiple criteria for how a component is normally configured to supply data such as the frequency of data transmissions so that the component can be determined as failed. Hartung and modified Zhu both teach systems to diagnose failures of a sensor component by comparing sensor data and it would be obvious to add the additional criteria for data supplied by a sensor as taught by Hartung to modified Zhu to allow the system to diagnose a wider range of possible failures.  A person of ordinary skill in the art would have 

Zhu discloses a system and method for determining errors in sensors of a vehicle and upon the determination of an error of a system to perform a variety of actions and gives examples of actions in Col 11 Line 66 to Col 12 Line 11 and Col 22 Line 58-63 which include recording an electronic log, displaying a warning message, and requesting a passenger to take control of the autonomous vehicle. Konrardy teaches a similar system which detects incidents in a vehicle and gives as an example in Col 31 Line 32-33 that some possible incidents include component failures and inconsistent sensor readings. Konrardy also teaches that upon the detection of an incident that information regarding the incident and vehicle may be recorded and gives an example of the data including information from traffic databases, the nearby environment, and also information relating to the positions and movement of other vehicles. 
As such, Konrardy teaches:
responsive to determining that the monitored sensor is getting abnormal, recording current traffic environment conditions and key data (Konrardy: Col 30 Line 35 to Col 31 Line 3, Col 31 Line 32-33, Col 31 Line 53 to Col 32 Line 1, and Fig. 4A)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added recording the communication and sensor data when an incident regarding the vehicle occurs as taught by the system and method of Konrardy to the system and method for determining sensor errors in a vehicle as taught by Zhu. Both Zhu and Konrardy teach the detection of sensor failures as well as responding to the error determination and it would have been obvious to add the detailed recording of data as taught by Konrardy to Zhu in order to allow for the determination 

Regarding claim 7:
The combination of Zhu, Tascione, Hartung, and Konrardy teach, as shown in the rejection above, the limitations of 6.
Modified Zhu further teaches:
wherein using the predetermined data to perform cross-validation for the output data comprises: performing cross-validation for the output data transmitted from the monitored sensor by using one of output data of other sensors (Zhu: External Sensors 146, Fig. 1) other than the monitored sensor, (Zhu: Col 17 Line 9-23)
a high-precision map (Zhu: Col 10 Line 34-40 and Col 17 Line 32-36)
and data previously output by the monitored sensor, or combinations of at least two thereof. (Zhu: Col 17 Line 47-50)

Regarding claim 10:
The combination of Zhu, Tascione, Hartung, and Konrardy teach, as shown in the rejection above, the limitations of 7.
Modified Zhu further teaches:
wherein when the monitored sensor is a laser radar sensor (Zhu: Lasers 302 and 304, Fig. 3) performing the cross-validation for output data of the monitored sensor comprises:, (Zhu: Col 8 Line 25-35, Col 11 Lines 1-26, Col 11 Line 56-62,  and Col 17 Line 9-22)
acquiring a point cloud recognition result (Zhu: Fig. 8) obtained according to output data of the laser radar sensor; (Zhu: Col 19 Line 64 to Col 20 Line 2)
when a vehicle or an obstacle on a road is recognized from the point cloud recognition result (Zhu: Col 17 Line 9-22)
but the vehicle or the obstacle is not recognized from an image recognition result obtained according to output data of an image sensor (Zhu: Camera 314 and 316 Fig. 3) (Zhu: Col 11 Line 56-62, Col 17 Line 19-22, and Col 19 Line 64 to Col 20 Line 2. Zhu discloses comparing the data from two sensors to determine if the second sensor has also detected the object.)
Modified Zhu does not appear to explicitly teach 
but the vehicle or the obstacle is not recognized from both an image recognition result obtained according to output data of an image sensor and an ultrasonic recognition result obtained according to output data of an ultrasonic sensor,
determining the laser radar sensor as getting abnormal.

Modified Zhu does teach cross validating a LIDAR sensor with a camera and determining which objects were detected by both sensors as part of its cross-validation of sensors in Col 11 Line 56 to Col 62 and in Col 17 Line 19-22. Similarly, Hartung teaches monitoring the outputs of three components of a safety-critical system at the same time and gives in Par 152 and Par 154-157 examples that those components may be a LIDAR sensor, a camera sensor, and an ultrasonic sensor all configured to detect objects around the vehicle. Hartung also explicitly teaches in Par 96-97 that should two out of three 
As such, Hartung teaches:
but the vehicle or the obstacle is not recognized from both an image recognition result obtained according to output data of an image sensor and an ultrasonic recognition result obtained according to output data of an ultrasonic sensor (Hartung: Ultra-sonic sensors Par 152 and 154), (Hartung: Par 94, 96-98, 152, and 154-156, Hartung teaches the comparison of outputs of three sensors to determine which sensors detected an object and that should one sensor disagree with the other two that it has failed. Hartung also gives as examples that the sensors may be a Lidar, a camera, and an ultrasonic sensor.)
determining the laser radar sensor as getting abnormal. (Hartung: Par 94, 96-98 and 154-156)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further added the comparison of three sensors at once as well as the inclusion of data from an ultrasonic sensor as taught by Hartung to the cross validation systems and methods of modified Zhu. Both Hartung and Modified Zhu teach the use and comparisons of multiple sensors to validate their results in order to detect failures in sensors when the results no longer can be cross validated and it would have been obvious to add the comparison of three sensors at once to detect failures in one of the components and to allow for the continued operations of a safety critical system without the use of the failed component. A person of ordinary skill in the art would have been motivated to combine the teachings of Hartung and modified Zhu because of the motivation found in Par 5 of Hartung and would improve modified Zhu by allowing for the detection of sensor failures and to allow for the vehicle to continue to operate using the output of the other sensors when a failure has been detected.


Zhu discloses:
A non-transitory computer-readable storage medium (Zhu: Memory 108, Fig. 1) on which a computer program (Zhu: Instructions 110, Fig. 1) is stored, wherein the computer program, when executed by a processor (Zhu: Processor 106, Fig. 1), implements a method for monitoring a sensor (Zhu: External Sensors 146, Fig. 1) of a driverless vehicle (Zhu: Autonomous Vehicle 102 Fig. 1), wherein the method comprises: (Zhu: Col 5 Line 42 to Col 6 Line 7, Col 11 Line 56-66)
monitoring output data of the monitored sensor (Zhu: Col 4 Line 66 to Col 5 Line 9 and Col 8 Line 25-29)
using predetermined data to perform cross-validation for the output data; (Zhu: Col 11 Line 56-62)
when there is a validation result abnormality, determining that the monitored sensor is getting abnormal, (Zhu: Col 11 Line 66 to Col 12 Line 11)
and giving an alarm in a manner comprising an image prompt; (Zhu: Col 11 Line 66 to Col 12 Line 3)
and responsive to determining that the monitored sensor is getting abnormal activating a safety response policy of the driverless vehicle. (Zhu: Col 11 Line 66 to Col 12 Line 11)

Zhu does not appear to explicitly disclose:
monitoring a physical state of a monitored sensor
when a result of monitoring the physical state indicates a deviation from a predefined range of values for one or more criteria comprised by the physical state, determining that the monitored sensor is getting abnormal
monitoring a data transmission state of the monitored sensor
when a result of monitoring the data transmission state indicates a deviation from a predefined range of values for one or more criteria comprised by the data transmission state, determining that the monitored sensor is getting abnormal
responsive to determining that the monitored sensor is getting abnormal, recording current traffic environment conditions and key data

Zhu discloses a system and method for determining errors in sensors of an autonomous vehicle. Tascione teaches a system for receiving diagnostic data from autonomous vehicle system to determine whether the autonomous vehicle is operating nominally. Tascione teaches a diagnostic system that can determine physical failures in a sensor such as misalignments in a sensor or an incorrect spin rate of a LIDAR sensor. 
As such, Tascione teaches:
monitoring a physical state of a monitored sensor (Tascione: Par 10-11, Par 37-38, and 60)
when a result of monitoring the physical state indicates a deviation from a predefined range of values for one or more criteria comprised by the physical state, determining that the monitored sensor is getting abnormal (Tascione: Par 10-11, Par 37-38, and 60)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the additional diagnostic conditions for a sensor as taught by Tascione that allows for monitoring multiple physical aspects of a sensor to the method and system for cross validating sensors of Zhu. The system of Tascione outlines a number of physical parameters that correspond to a sensor that could be used to detect faulty operation and improve the safety of a vehicle. Both Zhu and Tascione teach the detection of faults in a sensor system and sending an alert to the driver of the vehicle in order to ensure safe operations and it would be obvious to combine them to allow for 

Zhu discloses a system and method for determining errors in sensors of an autonomous vehicle. Hartung teaches a system that compares the outputs of linked components to determine if one of the components has failed as well as other parameters to use to detect a fault condition in a sensor.  Hartung specifically teaches multiple parameters of the data transmissions from a sensor to monitor to ensure the reliable operation of the system such as data transmission frequency. 
As such, Hartung teaches:
monitoring a data transmission state of the monitored sensor (Hartung: Par 41 and Par 44-45)
when a result of monitoring the data transmission state indicates a deviation from a predefined range of values for one or more criteria comprised by the data transmission state, determining that the monitored sensor is getting abnormal (Hartung: Par 41 and Par 44-45)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the additional diagnostic conditions for a sensor as taught by Hartung that allows for monitoring that the output of a component is within normal operation criteria to the method and system for cross validating a sensor as taught by modified Zhu.  Hartung teaches multiple criteria for how a component is normally configured to supply data such as the frequency of data transmissions so that the component can be determined as failed. Hartung and modified Zhu both teach systems to diagnose failures of a sensor component by comparing sensor data and it would be obvious to add the additional criteria for data supplied by a sensor as taught by Hartung to modified Zhu to allow the system to diagnose a wider range of possible failures.  A person of ordinary skill in the art would have 

Zhu discloses a system and method for determining errors in sensors of a vehicle and upon the determination of an error of a system to perform a variety of actions and gives examples of actions in Col 11 Line 66 to Col 12 Line 11 and Col 22 Line 58-63 which include recording an electronic log, displaying a warning message, and requesting a passenger to take control of the autonomous vehicle. Konrardy teaches a similar system which detects incidents in a vehicle and gives as an example in Col 31 Line 32-33 that some possible incidents include component failures and inconsistent sensor readings. Konrardy also teaches that upon the detection of an incident that information regarding the incident and vehicle may be recorded and gives an example of the data including information from traffic databases, the nearby environment, and also information relating to the positions and movement of other vehicles. 
As such, Konrardy teaches:
responsive to determining that the monitored sensor is getting abnormal, recording current traffic environment conditions and key data (Konrardy: Col 30 Line 35 to Col 31 Line 3, Col 31 Line 32-33, Col 31 Line 53 to Col 32 Line 1, and Fig. 4A)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added recording the communication and sensor data when an incident regarding the vehicle occurs as taught by the system and method of Konrardy to the system and method for determining sensor errors in a vehicle as taught by Zhu. Both Zhu and Konrardy teach the detection of sensor failures as well as responding to the error determination and it would have been obvious to add the detailed recording of data as taught by Konrardy to Zhu in order to allow for the determination 

Regarding claims 12:
The combination of Zhu, Tascione, Hartung, and Konrardy teach, as shown in the rejection above, the limitations of 11.
Modified Zhu further teaches:
wherein using the predetermined data to perform cross-validation for the output data comprises: performing cross-validation for the output data transmitted from the monitored sensor by using one of output data of other sensors (Zhu: External Sensors 146, Fig. 1) other than the monitored sensor, (Zhu: Col 17 Line 9-23)
a high-precision map (Zhu: Col 10 Line 34-40 and Col 17 Line 32-36)
and data previously output by the monitored sensor, or combinations of at least two thereof. (Zhu: Col 17 Line 47-50)

Regarding claim 15:
The combination of Zhu, Tascione, Hartung, and Konrardy teach, as shown in the rejection above, the limitations of 12.
Modified Zhu further teaches:
wherein when the monitored sensor is a laser radar sensor (Zhu: Lasers 302 and 304, Fig. 3) performing the cross-validation for output data of the monitored sensor comprises:, (Zhu: Col 8 Line 25-35, Col 11 Lines 1-26, Col 11 Line 56-62,  and Col 17 Line 9-22)
acquiring a point cloud recognition result (Zhu: Fig. 8) obtained according to output data of the laser radar sensor; (Zhu: Col 19 Line 64 to Col 20 Line 2)
when a vehicle or an obstacle on a road is recognized from the point cloud recognition result (Zhu: Col 17 Line 9-22)
but the vehicle or the obstacle is not recognized from an image recognition result obtained according to output data of an image sensor (Zhu: Camera 314 and 316 Fig. 3) (Zhu: Col 11 Line 56-62, Col 17 Line 19-22, and Col 19 Line 64 to Col 20 Line 2. Zhu discloses comparing the data from two sensors to determine if the second sensor has also detected the object.)
Modified Zhu does not appear to explicitly teach 
but the vehicle or the obstacle is not recognized from both an image recognition result obtained according to output data of an image sensor and an ultrasonic recognition result obtained according to output data of an ultrasonic sensor,
determining the laser radar sensor as getting abnormal.

Modified Zhu does teach cross validating a LIDAR sensor with a camera and determining which objects were detected by both sensors as part of its cross-validation of sensors in Col 11 Line 56 to Col 62 and in Col 17 Line 19-22. Similarly, Hartung teaches monitoring the outputs of three components of a safety-critical system at the same time and gives in Par 152 and Par 154-157 examples that those components may be a LIDAR sensor, a camera sensor, and an ultrasonic sensor all configured to detect objects around the vehicle. Hartung also explicitly teaches in Par 96-97 that should two out of three 
As such, Hartung teaches:
but the vehicle or the obstacle is not recognized from both an image recognition result obtained according to output data of an image sensor and an ultrasonic recognition result obtained according to output data of an ultrasonic sensor (Hartung: Ultra-sonic sensors Par 152 and 154), (Hartung: Par 94, 96-98, 152, and 154-156, Hartung teaches the comparison of outputs of three sensors to determine which sensors detected an object and that should one sensor disagree with the other two that it has failed. Hartung also gives as examples that the sensors may be a Lidar, a camera, and an ultrasonic sensor.)
determining the laser radar sensor as getting abnormal. (Hartung: Par 94, 96-98 and 154-156)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further added the comparison of three sensors at once as well as the inclusion of data from an ultrasonic sensor as taught by Hartung to the cross validation systems and methods of modified Zhu. Both Hartung and Modified Zhu teach the use and comparisons of multiple sensors to validate their results in order to detect failures in sensors when the results no longer can be cross validated and it would have been obvious to add the comparison of three sensors at once to detect failures in one of the components and to allow for the continued operations of a safety critical system without the use of the failed component. A person of ordinary skill in the art would have been motivated to combine the teachings of Hartung and modified Zhu because of the motivation found in Par 5 of Hartung and would improve modified Zhu by allowing for the detection of sensor failures and to allow for the vehicle to continue to operate using the output of the other sensors when a failure has been detected.

Examiner’s Note
It is noted that in regards to claims 1, 6, and 11 that the reference Ricci (US 2013/0151065) appears to teach the limitations of giving an alarm in a manner comprising an in-vehicle speech or a remote notification. Ricci teaches in Par 96-97 to present to the occupant and/or a third party a signal regarding an error that has occurred in a vehicle about a malfunction of an on-board component. Ricci also teaches in Par 12 and 100-102 that the system may provide conversational warnings and meanings regarding the error audibly to a vehicle operator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K MORGAN whose telephone number is (571)272-4238.  The examiner can normally be reached on Monday-Friday 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/N.K.M./Examiner, Art Unit 3669                                                                                                                                                                                                        



/Nadeem Odeh/Primary Examiner, Art Unit 3669